Citation Nr: 0945427	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  04-23 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial evaluation for asthma, 
currently assigned a 30 percent evaluation.

2.  Entitlement to an initial compensable evaluation for 
right otitis media.  

3.  Entitlement to a initial compensable evaluation for 
hypesthesia of the 4th and 5th toes of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had verified active service from April 1992 to 
July 2003, when he was placed on the temporary disability 
retired list.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO decision of June 2003, which 
granted service connection for the disabilities at issue.  
The veteran appealed the assigned disability ratings.  In 
August 2007, the Board remanded the matter for evidentiary 
and procedural development.  It has now been returned to the 
Board for further appellate review.

In his August 2003 notice of disagreement, the veteran also 
claimed service connection for gastroesophageal reflux.  This 
issue has not been the subject of an RO decision, and is 
REFERRED to the RO for initial development and consideration.


FINDINGS OF FACT

1.  The Veteran failed to cooperate with the VA in fully 
developing medical evidence to support his claims; the VA has 
accomplished all evidentiary development possible without the 
Veteran's cooperation.

2.  In March 2003, pulmonary function testing yielded the 
following pertinent results:  FEV-1 of 77.7 percent predicted 
and FEV-1/FVC of 101 percent predicted.  

3.  In May 2009, pulmonary function testing yielded the 
following pertinent results:  FEV-1 of 92 percent predicted 
and FEV-1/FVC of 81 percent predicted.

4.  The Veteran requires daily inhalation and oral 
bronchodilator therapy and inhalational anti-inflammatory 
medication for control of his asthma.

5.  The evidence of record is insufficient to identify any 
discrete periods of time when the Veteran's right otitis 
media might have been actively suppurating.

6.  Right otitis media does not result in aural polyps, 
hearing impairment, labyrinthitis, tinnitus, facial nerve 
paralysis or bone loss. 

7.  The Veteran experiences minimal numbness and occasional 
diminished sensations in portions of his left 4th and 5th 
toes.


CONCLUSIONS OF LAW

1.  Even though the Veteran's claim has not been fully 
developed, the VA has fulfilled its duty to assist him.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

2.  An initial disability rating greater than 30 percent for 
asthma is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602.

3.  An initial compensable disability rating for right otitis 
media is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201 (2009).

4.  An initial compensable disability rating for hypesthesia 
of the 4th and 5th toes of the left foot is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8599-8523 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Review of the claims file shows that the Veteran was informed 
of the first three elements with regard to his claims for 
entitlement to service connection in a letter of December 
2002, prior to the grant of service connection in June 2003.  
The Courts have held that once service connection is granted 
the claim is substantiated.  Thus, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop 
v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the 
Veteran was provided information regarding ratings and 
effective dates in a August 2007 letter.

The Veteran has submitted some private medical records in 
support of his claims.  He has been provided with VA medical 
examinations pertinent to the disabilities at issue.  He and 
his representative have presented relevant written argument 
in support of his claims and he has provided sworn testimony 
during a hearing on appeal at the RO.  He has not, however, 
fully cooperated with the VA's efforts to fully develop 
medical evidence to support his claims for increased 
disability ratings.  The Board remanded his appeal in August 
2007 in part to obtain copies of records reflecting private 
medical treatment and prescription medications that the 
Veteran reported having had.  To obtain these records, his 
permission and formal release of information was required.  
The VA requested his assistance to obtain these records 
twice, in August 2007 and again in July 2008, but the Veteran 
did not respond to either request.  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If the Veteran wished to fully develop his 
claim, he had a corresponding duty to assist by providing the 
requested information.  The Board therefore holds that, even 
though the Veteran's claim has not been fully developed, the 
VA has fulfilled its duty to assist him.  We will thus 
proceed to evaluate the Veteran's appeal based on the 
evidence currently of record.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his disabilities result in greater 
functional impairment than is reflected in the currently-
assigned ratings.  Because he has perfected an appeal as to 
the assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grants of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Asthma

According to the report of the physical evaluation board 
convened prior to the Veteran's discharge, he was placed on 
the temporary disability retirement list on account of asthma 
which was deemed to prevent satisfactory performance of his 
military duties.   

The currently-assigned 30 percent disability rating reflects 
pulmonary function testing showing an FEV-1 (Forced 
Expiratory Volume in one second) of 56 to 70 percent 
predicted, or, FEV-1/FVC (Forced Expiratory Volume in one 
second to Forced Vital Capacity) of 56 to 70 percent, or; 
daily inhalation or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication under the criteria 
used for rating bronchial asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  

A higher disability rating could be assigned upon a showing 
of FEV-1of 40-55 percent predicted or FEV-1/FVC of 40-
55 percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids (60 percent); or FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
requiring daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications 
(100 percent) under Diagnostic Code 6602.  Governing 
regulation requires that post-bronchodilator test results are 
to be used for disability evaluation purposes except when the 
results of pre-bronchodilator pulmonary function tests are 
normal or when the examiner determines that post-
bronchodilator studies should not be done and states why, or 
unless the post-bronchodilator results were poorer than the 
pre-bronchodilator results.  38 C.F.R. § 4.96.

The report of a pre-discharge VA examination includes 
pulmonary function testing conducted in March 2003, two 
months prior to the Veteran's discharge from service.  
According to this report, FEV-1 was 77.7 percent predicted, 
FEV-1/FVC was 101 percent predicted.  The report also 
reflects that the Veteran took multiple medications to 
control asthma and environmental allergies, including oral 
medication, inhalants, and steroid tapers three to four times 
a year.  Pharmacy records dated in May 2003 confirm this 
report.

During the August 2004 hearing on appeal, the Veteran 
testified that he had had one full-blown asthma attack during 
the previous year, but that he experienced small asthma 
attacks approximately once or twice a week, involving 
shortness of breath.  He again detailed his various asthma 
medications, confirming that he continued to require oral 
medication and inhalants daily with additional medication as 
needed.

According to the report of a May 2009 VA pulmonary 
examination, the Veteran was taking anti-inflammatory therapy 
with inhaler corticosteroids.  He reported no 
hospitalizations or emergency room visits in the previous 
twelve months.  He had had two courses of oral steroids in 
2008, but none in 2009.  A chest X-ray was interpreted as 
showing no active lung disease.  Pulmonary function testing 
revealed FEV-1 of 92 percent predicted and FEV-1/FVC of 
81 percent predicted.

Applying the criteria set forth in the Diagnostic Code, it is 
clear that the Veteran's pulmonary function test results in 
2003 and 2009 do not support a higher disability rating.  As 
the Veteran continues to use daily inhalation and oral 
bronchodilator therapy, and inhalational anti-inflammatory 
medication, a 30 percent disability rating is warranted, for 
the entire time period at issue here.  The preponderance of 
the evidence is against the assignment of a higher disability 
rating for asthma.

Otitis media

Governing regulation provides that chronic suppurative otitis 
media is rated as 10 percent disabling, during suppuration or 
with aural polyps.  Hearing impairment, and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of the skull are to be evaluated separately.  
38 C.F.R. § 4.87, Diagnostic Code 6200.  Chronic 
nonsuppurative otitis media with effusion, also known as 
serous otitis media is to be rated based upon the resulting 
hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  

Service connection for otitis media affecting the right ear 
was granted based upon the Veteran's service medical records 
which showed recurrent ear infections, in conjunction with 
the report of a May 2003 VA examination, which revealed a 
sclerotic and slightly retracted right ear drum.  

During the RO hearing in August 2004, the Veteran presented 
medical evidence showing that he had had a drainage tube 
inserted into his right ear in October 2003.  According to 
the report of a May 2009 VA audiological examination, a 
second tube had been inserted in April 2006, but it had 
fallen out by July 2006.  The Veteran reported having had two 
courses of antibiotics and oral steroids, but did not 
identify when these occurred.  The Veteran did not have 
hearing loss in the right ear, but did report occasional, 
recurrent tinnitus.  Upon clinical examination, there were no 
aural polyps.  There was no evidence of a middle ear 
infection at the time of the examination.  There was no 
evidence of any residual complication such as hearing 
impairment, labyrinthitis, or facial nerve paralysis 
resulting from the right Eustachian tube dysfunction.  The 
examiner rendered a diagnosis of recurrent right Eustachian 
tube dysfunction associated with recurrent serous/suppurative 
otitis media, status post myringotomy (ear tube 2003 and 
2006), with no evidence of Eustachian tube dysfunction or ear 
infections since July 2006.  The examiner also opined that 
the Veteran's recurrent right ear tinnitus was likely 
naturally occurring and not likely the result of any right 
ear pathology.  With regard to the question of whether the 
Veteran's right ear was suppurative, the examiner stated that 
the ear likely is suppurative, but when treated with 
antibiotics it is not suppurative.  The Board interprets this 
statement to mean that antibiotic treatment eliminates all 
serous drainage from the Veteran's middle ear.  

As noted above, the Board is constrained to render a decision 
based upon the available evidence, since the Veteran has not 
released his private medical records to us.  For instance, we 
cannot confirm his report of having had two ear infections 
requiring antibiotics and oral steroids, and cannot confirm 
his report of having had a second tube inserted into his ear.  

Based on the available evidence, we find that none of the 
criteria for a compensable disability rating have been met, 
during any portion of the time period at issue.  A 
compensable rating is not warranted under the provisions of 
Diagnostic Code 6200, because there is no medical 
confirmation of any suppuration during episodes of infection.  
We know that he required tubes in his right ear, which is 
indicative of episodes of suppuration, but due to the 
Veteran's failure to cooperate with VA's request for medical 
records to confirm this, we do not have enough information 
regarding the drainage or the length of the infection, or 
indeed, exactly when the infection occurred, to support the 
assignment of a compensable disability rating based upon 
active suppuration for any period of time.  He does not have 
aural polyps, hearing impairment, labyrinthitis, facial nerve 
paralysis or bone loss, so a compensable rating is not 
warranted on these bases either.  Although he does have right 
ear tinnitus, the VA examiner has specifically disassociated 
the tinnitus from the otitis media.  Absent any hearing 
impairment, a compensable disability rating under the 
provisions of Diagnostic Code 6201 is not warranted.  

In sum, the preponderance of the available evidence is 
against the Veteran's claim for a compensable disability 
rating for right otitis media, as impairment warranting a 
disability rating in excess of 0 percent is simply not shown.

Hypesthesia of the left 4th and 5th toes

The Veteran underwent surgery for removal of a loose body in 
his left ankle region during service.  Following the surgery, 
he experienced some loss of feeling in the 4th and 5th toes of 
his left foot.  The sensation did not return, and service 
connection for the condition was granted upon his discharge 
from service.  A noncompensable, 0 percent disability rating 
was assigned as analogous to mild incomplete paralysis of the 
anterior tibial nerve distribution.  Service connection was 
granted for the bony residuals of the surgery as well, but 
the Veteran is only contesting the disability rating assigned 
to the neurological portion of the disability.  

Neurological disability is to be rated in proportion to the 
impairment of motor, sensory, or mental function.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, and 
the relative impairment in motor function, trophic changes or 
sensory disturbances.  38 C.F.R. § 4.120.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  In this case, the 
Veteran's hypesthesia is rated under the criteria for 
incomplete paralysis of the anterior tibial (deep peroneal) 
nerve.  Incomplete paralysis resulting in moderate impairment 
is rated as 10 percent disabling, while incomplete paralysis 
resulting in mild impairment is rated as 0 percent disabling.  
38 C.F.R. § 4.124a, Diagnostic Code 8523.  

The medical evidence of record reflects that the hypesthesia 
involves no pain and requires no medical treatment.  During 
the May 2003 VA examination, he reported diminished sensation 
in both of the affected toes.  During a May 2009 VA 
neurological examination, the Veteran reported minimal 
numbness of the tips of both toes and occasional diminished 
sensations over the dorsal aspect of the toes.  Monofiliment 
touch sensation testing revealed diminished sensations over 
the tips of both toes, but intact sensation over the dorsal 
aspects.  There are no other manifestations of neurological 
impairment, as joint motion is normal, and capillary refill 
is the same as in the Veteran's other toes.  

The Veteran asserts that a higher disability rating is 
warranted, as he is unable to identify pain in the affected 
region.  Upon review, the Board finds that symptomatology 
analogous to that contemplated for a 10 percent rating, 
reflecting moderate impairment is not shown.  Because the 
impairment is wholly sensory, a disability rating in excess 
of 10 percent is precluded.  However, the minimal numbness 
and occasional diminished sensations in portions of two toes 
cannot reasonably be viewed as equivalent to moderate 
incomplete paralysis of the entire anterior tibial nerve 
distribution.  In light of the small area affected, it can 
hardly be said that the inability to feel pain on the tips of 
two toes represents a grave danger to the Veteran in case of 
fire, or some other such threat.  In sum, the Board finds 
that the currently-assigned 0 percent disability rating more 
nearly approximates the level of neurological impairment 
shown in the Veteran's left 4th and 5th toes.  The 
preponderance of the evidence is against the assignment of a 
disability rating greater than 0 percent, and the claim must 
be denied.


ORDER

A disability rating in excess of 30 percent for asthma is 
denied.

A compensable disability rating for right otitis media is 
denied.

A compensable disability rating for hypesthesia of the left 
4th and 5th toes is denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


